Citation Nr: 1232949	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  03-32 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for juvenile myoclonic epilepsy.

(The issues of entitlement to education benefits will be decided in a separate decision of the Board.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had verified active duty duty for training from May 14, 1990 to July 13, 1990, and from May 15, 1991 to July 4, 1991.  She also had a period of active duty from June 12, 2001 to August 16, 2001.  She served in an Army reserve unit from October 1989 to October 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for pes planus.  The Veteran also perfected an appeal from an August 2007 rating decision in which the RO denied the Veteran's claim for service connection for juvenile myoclonic epilepsy.

In December 2006, the Veteran provided testimony at a videoconference hearing before the undersigned.  A transcript of this hearing is of record.

In March 2007, the Board remanded the appeal for further action by the originating agency.  

In October 2008, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued a decision which vacated the Board's denial and remanded the case to the Board for action consistent with its decision.  

The Veteran also perfected an appeal with regard to an August 2007 decision that denied entitlement to service connection for juvenile myoclonic epilepsy.

In May 2011 the Board issued a remand with regard to the issue of service connection for pes planus.  In December 2011, the Board vacated the remand and issued a remand with regard to both issues on appeal.  

The Veteran withdrew her request for another Board hearing in July 2010 and again in May 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its Memorandum Decision, the Court Vacated the Board's decision with regard to pes planus.  It found that a remand was required for the Board to obtain clarification of opinions provided in a May 2008 examination report, to afford the Veteran a new examination, or to explain why a new examination was not necessary.  The Court upheld a Board finding that the disability was identified on the examination when the Veteran was accepted for service, but noted that the May 2008 VA examiner had provided an opinion based on the absence of supporting service treatment records without considering the Veteran's reports of in-service symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran contends that her service either caused her juvenile myoclonic epilepsy or aggravated that disease.  Service treatment records are negative for complaints, findings or diagnoses related to epilepsy.  A July 2005 private treatment note indicates that the Veteran began having epilepsy symptoms in 1989.  A February 2011 letter from the Veteran's treating VA nurse practitioner suggests that emotional or physical stress could aggravate seizures.  Internet articles submitted by the Veteran report that the cause of juvenile myoclonic epilepsy was unknown and that it was an inherited disorder. 

In its December 2011 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to provide a VA medical examination to obtain opinions with regard to whether the claimed epilepsy clearly and unmistakably pre-existed active service and was not aggravated or was aggravated or incurred during service.

The Veteran was afforded a VA examination in February 2012.  The examiner provided a negative opinion with regard to pes planus, but the opinion was inadequate because the examiner again relied on negative service treatment records without discussing or otherwise considering the Veteran's reports.  The opinion also incorrectly assumed that the Veteran had no periods of active service; hence it was based on an inaccurate factual premise.

This observation would be relevant to whether the presumption of soundness applied to periods of service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010) (holding presumption did not apply.

The examination report with regard to epilepsy did not respond to the specific questions posed in the Board's remand.  The examiner did not state whether there was clear and unmistakable evidence that the disability pre-existed service and was not aggravated.  The examiner also did not recognize that the period of service in 2001 was certified as active duty rather than a period of reserve service.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As the February 2012 VA medical opinions are unclear as to whether the examiner considered the clear and unmistakable evidentiary standard in forming the opinions, the Board is unfortunately compelled to again remand this claim for compliance with the instructions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Return the claims file to the February 2012 VA examiner for an addendum medical opinion.  If he is unavailable, contact another appropriately qualified examiner for an opinion regarding the juvenile myoclonic epilepsy disability. 

The examiner is advised that clear and unmistakable evidence means evidence that is considered undebatable. 

The examiner should opine whether there is clear and unmistakable evidence that the juvenile myoclonic epilepsy preexisted the Veteran's entrance into active service in 2001, or pre-existed periods of ACDUTRA in 1990 or 1991. 

If there is clear and unmistakable evidence that the juvenile myoclonic epilepsy pre-existed active service in 2001, or pre-existed her periods of ACDUTRA, the examiner must state whether there is clear and unmistakable evidence that such disability was not aggravated (underwent a permanent increase in disability) during active service in 2001 beyond the normal progression of the disorder or was not aggravated beyond natural progress during ACDUTRA. 

If the current juvenile myoclonic epilepsy did not clearly and unmistakably pre-exist active service and was not clearly and unmistakable not aggravated during such service or pre-existed and was not aggravated during ACDUTRA, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current juvenile myoclonic epilepsy had its onset in service or is otherwise the result of a disease or injury in periods of ACDUTRA or active service.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinions.

2.  Return the claims file to the February 2012 VA examiner for an addendum medical opinion with regard to pes planus.  If he is unavailable, contact another appropriately qualified examiner for an opinion regarding the pes planus disability. 

The examiner should state whether the Veteran's moderate pes planus, noted at induction in 1989, worsened in severity during her active duty or ACDUTRA.

The examiner must consider the Veteran's reports in formulating the opinion.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

